In overruling this motion, we advert solely to the twelfth assignment of error, which suggests the propriety of the following additional remarks:
There were four children of W.M. Hudman, deceased. Of these it seems that the eldest, at the date of the trial, was 12 years old, and the youngest 4. The legal effect of the verdict apportioning to all of them $6000 is to require an appropriation to each of $1500. As the undisputed testimony shows that the deceased was about 32 years of age at the date of his death, that he was healthy, sober, industrious, and economical, and accumulating more than sufficient to provide his family with the means of living, we think that such an award could not be held excessive as to either of the children, and hence that the irregularity or incompleteness in the verdict could not be possibly detrimental to the defendant.
The motion is overruled.
Motion overruled.